DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/23/2021, 6/9/2021, 11/25/2019 are being considered by the examiner.

Status of Claims
This office action is in response to “Claims filed on 12/22/2021”.  Applicant’s amendments of claims 1,2,5,9,11,12 with the same reply have been entered by the Examiner.  Upon entry of the amendments, claims 1-20 are pending wherein claims 1, 9 and 16 are independent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 9,691,664 B2 hereinafter Sung).
Regarding Claim 1, Sung discloses in Fig 1A-1K: A method comprising:
forming a first multi-fin structure (105) having a first pitch in a first channel region (EG region) and a second multi-fin structure (103) having a second pitch in a second channel region (SG region), wherein the first pitch is greater than the second pitch (See Fig 1A);
forming a first gate structure (over the first channel region of the first multi-fin structure, wherein the first gate structure includes a first gate dielectric having  a first thickness; and
forming a second gate structure over the second channel region of the second multi-fin structure, wherein the second gate structure includes a second gate dielectric having a second thickness that is less than the first thickness (Col 4 lines 37-47).
Sung specifically does not disclose: wherein a ratio of the first thickness to the second thickness and a ratio of the first pitch to the second pitch are configured such that a spacing defined between the first gate dielectric disposed on directly adjacent first fins of the first multi-fin structure is substantially the same as a spacing defined between the second gate dielectric disposed on directly adjacent second fins of the second multi-fin structure.
However, the Applicant has not disclosed that having the ratio of the first thickness to a second thickness and the ratio of first pitch to the second pitch in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the thickness of the gate dielectric determines the threshold voltage of the transistor 
With regards to the limitation “a ratio of the first thickness to the second thickness and a ratio of the first pitch to the second pitch are configured such that a spacing defined between the first gate dielectric disposed on directly adjacent first fins of the first 

Regarding Claim 2, Sung discloses in Fig 1A-1K: The method of claim 1.
Sung specifically does not disclose: wherein a ratio of the first pitch to the second pitch (P1:P2) is about 1.05 to about 1.15.
However, the Applicant has not disclosed that having the ratio of P1 to P2 in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the pitch of the fins determines the size of the device and also the parasitic capacitance affects along with process limitations such as deposition of gate structure on the fins and thus the pitch value and thus the pitch ratio would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed 

Regarding Claim 3, Sung discloses in Fig 1A-1K:  The method of claim 1. 
Sung specifically does not disclose: wherein a ratio of the first thickness to the second thickness is about 1.3 to about 1.8.
However, the Applicant has not disclosed that having the ratio of the first thickness to a second thickness in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the thickness of the gate dielectric determines the threshold voltage of the transistor and thus the gate dielectric thickness ratio would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art 

Regarding Claim 5, Sung discloses in Fig 1A-1K:  The method of claim 1. 
Sung specifically does not disclose: the first pitch is less than or equal to about 30nm and the second pitch is less than or equal to about 28nm.
However, the Applicant has not disclosed that having the first pitch and the second pitch in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the fin pitch determines the size of the transistor and thus the the fin pitch ratio would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result 

Regarding Claim 6, Sung discloses in Fig 1A-1K: The method of claim 1, further comprising an input/output (I/O) region (EG) and a core region (SG), wherein the first multi-fin structure and the first gate structure are a portion of a transistor disposed in the I/O region and the second multi-fin structure and the second gate structure are a portion of a transistor disposed in the core region (Col 1 lines 5-10, Col 3 lines 55-67).

Claims 4, 7-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 9,691,664 B2 hereinafter Sung) in view of Pranatharthiharan et al (US 9,570,555B1 hereinafter Prana.
Regarding Claim 4, Sung discloses in Fig 1A-1K:   The method of claim 1.
Sung does not disclose:  wherein: the forming the first gate structure includes replacing a first dummy gate with a first metal gate, wherein the first metal gate includes the first gate dielectric and a first gate electrode disposed over the first gate dielectric; 
However, Prana in a similar process teaches in Fig 2A-2E:  wherein: the forming the first gate structure includes replacing a first dummy gate (15) with a first metal gate, wherein the first metal gate includes the first gate dielectric and a first gate electrode disposed over the first gate dielectric; and the forming the second gate structure includes replacing a second dummy gate (with a second metal gate, wherein the second metal gate includes the second gate dielectric and a second gate electrode disposed over the second gate dielectric (Col 14 lines 28-35 and Col 8 lines 1-25).
References Sung and Prana are analogous art because they both are directed to manufacturing methods of FinFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Sung with the specified features of Prana because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sung and Prana so that the forming the first gate structure includes replacing a first dummy gate with a first metal gate, wherein the first metal gate includes the first gate dielectric and a first gate electrode disposed over the first gate dielectric; and the forming the second gate structure includes replacing a second dummy gate with a second metal gate, wherein the second metal gate includes the second gate dielectric and a second gate electrode disposed over the second gate dielectric as taught by Prana in Sung’s method since, 
Regarding Claim 7, Sung discloses in Fig 1A-1K:  The method of claim 1.
Sung does not disclose: further comprising: forming a first epitaxial source/drain feature over a first source region and a first drain region of first fins of the first multi-fin structure; and forming a second epitaxial source/drain feature over a second source region and a second drain region of second fins of the second multi-fin structure.
However, Prana in a similar process teaches in Fig 2A-2E:  further comprising: forming a first epitaxial source/drain feature (20b) over a first source region and a first drain region of first fins (5b) of the first multi-fin structure; and 
forming a second epitaxial source/drain feature (20a) over a second source region and a second drain region of second fins (5a) of the second multi-fin structure (Col 8 lines 38-67).
References Sung and Prana are analogous art because they both are directed to manufacturing methods of FinFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Sung with the specified features of Prana because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sung and Prana so that the process further comprises forming a first epitaxial source/drain feature over a first source region and a first drain region of first fins of the first multi-fin structure; and forming a second epitaxial source/drain feature over a second source region and a second drain region of second fins of the second multi-fin structure as taught by Prana 

Regarding Claim 8, Sung and Prana disclose:  The method of claim 7.
Sung does not disclose: the first epitaxial source/drain feature is disposed over and spans each of the first fins of the first multi-fin structure and the first epitaxial source/drain feature includes at least one gap between directly adjacent first fins; and the second epitaxial source/drain feature is disposed over and spans each of the second fins of the second multi-fin structure and the second epitaxial source/drain feature is free of gaps between directly adjacent second fins.
However, Prana in a similar process teaches in Fig 2A-2E:  the first epitaxial source/drain feature (20b) is disposed over and spans each of the first fins (5b) of the first multi-fin structure and the first epitaxial source/drain feature includes at least one gap (indicated by D1 in Fig 2E) between directly adjacent first fins; and
the second epitaxial source/drain feature(20a) is disposed over and spans each of the second fins (5a) of the second multi-fin structure and the second epitaxial source/drain feature is free of gaps between directly adjacent second fins (See Fig 2C).
 (Col 8 lines 38-67, Col 10 lines 1-32).
References Sung and Prana are analogous art because they both are directed to manufacturing methods of FinFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Sung with the specified features of Prana because they are from the same field of endeavor.


Regarding Claim 9, Sung discloses in Fig 1A-1K:  A method comprising:
forming a first fin (105), a second fin (105), a third fin (103), and a fourth fin (103) over a substrate (101), wherein the first fin and the second fin are separated by a first distance in an input/output (I/O) region (EG), the third fin and the fourth fin are separated by a second distance in a logic region (SG), and the first distance is greater than the second distance (Col 3 lines 57-67);
forming an isolation region over a lower portion of the first fin, a lower portion of the second fin, a lower portion of the third fin, and a lower portion of the fourth fin (Col 3 lines 60-65);
forming a first gate structure and a second gate structure, wherein the first gate structure is disposed over a channel region of an upper portion of the first fin and a channel region of an upper portion of the second fin and the second gate structure is 
Sung does not disclose: a first dummy gate and the second gate structure includes a second dummy gate;
forming first epitaxial source/drain features and second epitaxial source/drain features, wherein the first epitaxial source/drain features are disposed over source/drain regions of the first fin and source/drain regions of the second fin and the second epitaxial source/drain features are disposed over source/drain regions of the third fin and source/drain regions of the fourth fin;
forming an interlevel dielectric layer over the first epitaxial source/drain features, the second epitaxial source/drain features, the first gate structure, and the second gate structure;
removing the first dummy gate from the first gate structure to form a first opening and the second dummy gate from the second gate structure to form a second opening, wherein the first opening exposes the channel region of the upper portion of the first fin and the channel region of the upper portion of the second fin and the second opening exposes the channel region of the upper portion of the third fin and the channel region of the upper portion of the fourth fin; and
forming a first metal gate in the first opening and a second metal gate in the second opening, wherein the first metal gate includes a first gate electrode disposed 
and a ratio of the first thickness to the second thickness and a ratio of the first distance to the second distance are configured to provide a first spacing between the first gate dielectric disposed on the first fin and the second fin that is substantially the same as a second spacing between the second gate dielectric disposed on the third fin and the fourth fin.
However, the Applicant has not disclosed that having the ratio of the first thickness to a second thickness and the ratio of first distance to the second distance in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the thickness of the gate dielectric determines the threshold voltage of the transistor and the size of the transistor and thus the gate dielectric thickness ratio and the distance ratio would be considered a result effective variable. To further elaborate, the distances determine the spacing of the fins and thus the device size and density on the wafer along with process limitations of depositing gate structure onto the fins. Thus, one of ordinary skilled in the art would experiment with these variables (gate dielectric thickness and fin pitch) so as to come up with a first spacing between gates of the first multi-fin structure and the second spacing between gates of the second multi-fin structure so that they are substantially the same. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the 
With regards to the limitation “a ratio of the first thickness to the second thickness and a ratio of the first distance to the second distance are configured such that a spacing defined between the first gate dielectric disposed on directly adjacent first fins of the first multi-fin structure is substantially the same as a spacing defined between the second gate dielectric disposed on directly adjacent second fins of the second multi-fin structure after forming the first gate dielectric and the second gate dielectric” Examiner notes that even though Sung specifically does not teach the above limitation, one of ordinary skilled in the art would have found it obvious to experiment with the spacing between the first gate dielectric disposed over sidewalls of directly adjacent first fins and the spacing between the second gate dielectric disposed over sidewalls of directly adjacent second fins keeping in mind the threshold voltage and capacitance requirements of the transistors and reach the claimed recitation that they are the same 
However, Pran in a similar process teaches in Fig 2A-2E: a first dummy gate and the second gate structure includes a second dummy gate 9Col 7 lines 58-67, col 8 lines 10-15);
forming first epitaxial source/drain features and second epitaxial source/drain features, wherein the first epitaxial source/drain features are disposed over source/drain regions of the first fin and source/drain regions of the second fin and the second epitaxial source/drain features are disposed over source/drain regions of the third fin and source/drain regions of the fourth fin (Col 8 lines 38-50);
forming an interlevel dielectric layer over the first epitaxial source/drain features, the second epitaxial source/drain features, the first gate structure, and the second gate structure (Col 7 lines 63-67, Col 14 lines 1-20);
removing the first dummy gate from the first gate structure to form a first opening and the second dummy gate from the second gate structure to form a second opening, wherein the first opening exposes the channel region of the upper portion of the first fin and the channel region of the upper portion of the second fin and the second opening exposes the channel region of the upper portion of the third fin and the channel region of the upper portion of the fourth fin (Col 14 lines 21-44); and
forming a first metal gate in the first opening and a second metal gate in the second opening, wherein the first metal gate includes a first gate electrode disposed over a first gate dielectric having a first thickness, the second metal gate includes a 
References Sung and Prana are analogous art because they both are directed to manufacturing methods of FinFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Sung with the specified features of Prana because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sung and Prana so that the process further comprises a first dummy gate and the second gate structure includes a second dummy gate; forming first epitaxial source/drain features and second epitaxial source/drain features, wherein the first epitaxial source/drain features are disposed over source/drain regions of the first fin and source/drain regions of the second fin and the second epitaxial source/drain features are disposed over source/drain regions of the third fin and source/drain regions of the fourth fin; forming an interlevel dielectric layer over the first epitaxial source/drain features, the second epitaxial source/drain features, the first gate structure, and the second gate structure; removing the first dummy gate from the first gate structure to form a first opening and the second dummy gate from the second gate structure to form a second opening, wherein the first opening exposes the channel region of the upper portion of the first fin and the channel region of the upper portion of the second fin and the second opening exposes the channel region of the upper portion of the third fin and the channel region of the upper portion of the fourth fin; and forming a first metal gate in the first opening and a second metal gate in the second opening, wherein the first metal gate includes a first gate electrode disposed over a first 

Regarding Claim 10, Sung and Prana disclose: The method of claim 9.
Sung specifically does not disclose: wherein the first thickness is about 30% greater than the second thickness.
However, the Applicant has not disclosed that having the ratio of the first thickness to a second thickness in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the thickness of the gate dielectric determines the threshold voltage of the transistor and thus the gate dielectric thickness ratio would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the 

Regarding Claim 11, Sung and Prana disclose:  The method of claim 9.
Sung does not disclose: wherein the ratio of the first distance to the second distance is about 1.05 to about 1.15 and wherein the ratio of the first thickness to the second thickness is about 1.3 to about 1.8.
However, the Applicant has not disclosed that having the ratio of the first distance to the second distance and the ratio of the first thickness to the second thickness in a specific range, solves any stated problem or is for any particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed values). On the other hand, one of ordinary skilled in the art would understand that the first distance and second distance (pitch of the fins) determines the size of the device and also the parasitic capacitance affects along with process limitations such as deposition of gate structure on the fins and thus the pitch value and thus the pitch ratio would be considered a result effective variable. Additionally, the thickness of the gate dielectric determines the threshold voltage of the transistor and thus the gate dielectric thickness ratio would be considered a result effective variable. Accordingly, the claim is obvious without showing that the claimed range(s) achieve 

Regarding Claim 13, Sung and Prana disclose: The method of claim 9.
Sung does not disclose: wherein: the first epitaxial source/drain features disposed over source/drain regions of the first fin are not merged with the first epitaxial source/drain features disposed over source/drain regions of the second fin; and the second epitaxial source/drain features disposed over source/drain regions of the third fin are merged with the second epitaxial source/drain features disposed over source/drain regions of the fourth fin.
However, Prana in a similar process teaches in Fig 2A-2E: the first epitaxial source/drain features (20b) disposed over source/drain regions of the first fin (5b) are not merged with the first epitaxial source/drain features disposed over source/drain 
References Sung and Prana are analogous art because they both are directed to manufacturing methods of FinFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Sung with the specified features of Prana because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sung and Prana so that the the first epitaxial source/drain features disposed over source/drain regions of the first fin are not merged with the first epitaxial source/drain features disposed over source/drain regions of the second fin; and the second epitaxial source/drain features disposed over source/drain regions of the third fin are merged with the second epitaxial source/drain features disposed over source/drain regions of the fourth fin as taught by Prana in Sung’s method since, forming epitaxial source and drain structures decreases the resistance of the source/drain regions and is a standard process in FinFET arts.

Regarding Claim 14, Sung and Prana disclose: The method of claim 9.
Sung does not disclose: wherein the first fin and the second fin are disposed over a first doped region of the substrate and the third fin and the fourth fin are disposed over a second doped region of the substrate, the method further comprising:

forming the isolation region over a lower portion of the fifth fin, a lower portion of the sixth fin, a lower portion of the seventh fin, and a lower portion of the eighth fin;
forming the first gate structure over a channel region of an upper portion of the fifth fin and a channel region of an upper portion of the sixth fin and forming the second gate structure over a channel region of an upper portion of the seventh fin and a channel region of an upper portion of the eighth fin;
forming third epitaxial source/drain features and fourth epitaxial source/drain features, wherein the third epitaxial source/drain features are disposed over source/drain regions of the fifth fin and source/drain regions of the sixth fin and the fourth epitaxial source/drain features are disposed over source/drain regions of the seventh fin and source/drain regions of the eighth fin;
forming the interlevel dielectric layer over the third epitaxial source/drain features and the fourth epitaxial source/drain features; and wherein the first opening further exposes the channel region of the upper portion of the fifth fin and the channel region of the upper portion of the sixth fin and the second opening further exposes the channel region of the upper portion of the seventh fin and the channel region of the upper portion of the eighth fin.
However, Prana in a similar process teaches in Figs 2A-2E: wherein the first fin and the second fin are disposed over a first doped region of the substrate and the third 
forming a fifth fin and a sixth fin over a third doped region of the substrate and a seventh fin and an eighth fin over a fourth doped region of the substrate, wherein the fifth fin and the sixth fin are separated by the first distance in the I/O region and the seventh fin and the eighth fin are separated by the second distance in the logic region; (Examiner notes that even though Figs 2A-2E depict fins in the first transistor and a second transistor, one of ordinary skilled in the art would understand that a single wafer has tens of thousands of identical transistors in the I/O region and logic region respectively and hence the process for forming the fins, the source and drain regions, gate structures is the same as disclosed by Prana in Cols 7 and 8).
forming the isolation region (25) over a lower portion of the fifth fin, a lower portion of the sixth fin, a lower portion of the seventh fin, and a lower portion of the eighth fin; forming the first gate structure (16) over a channel region of an upper portion of the fifth fin and a channel region of an upper portion of the sixth fin and forming the second gate structure (16) over a channel region of an upper portion of the seventh fin and a channel region of an upper portion of the eighth fin;
forming third epitaxial source/drain features (20b)  and fourth epitaxial source/drain features (20a), wherein the third epitaxial source/drain features are disposed over source/drain regions of the fifth fin and source/drain regions of the sixth 
forming the interlevel dielectric layer (50/55) over the third epitaxial source/drain features and the fourth epitaxial source/drain features; and wherein the first opening further exposes the channel region of the upper portion of the fifth fin and the channel region of the upper portion of the sixth fin and the second opening further exposes the channel region of the upper portion of the seventh fin and the channel region of the upper portion of the eighth fin (Col 13 lines 62-67, Col 14 lines 20-35).
References Sung and Prana are analogous art because they both are directed to manufacturing methods of FinFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Sung with the specified features of Prana because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sung and Prana so that wherein the first fin and the second fin are disposed over a first doped region of the substrate and the third fin and the fourth fin are disposed over a second doped region of the substrate, the method further comprising: forming a fifth fin and a sixth fin over a third doped region of the substrate and a seventh fin and an eighth fin over a fourth doped region of the substrate, wherein the fifth fin and the sixth fin are separated by the first distance in the I/O region and the seventh fin and the eighth fin are separated by the second distance in the logic region; forming the isolation region over a lower portion of the fifth fin, a lower portion of the sixth fin, a lower portion of the seventh fin, and a lower portion of the eighth fin; forming the first gate structure over a channel region of an 

Regarding Claim 15, Sung and Prana disclose: The method of claim 14.
Sung does not disclose:  wherein the first fin and the second fin are a portion of a first transistor, the third fin and the fourth fin are a portion of a second transistor, the fifth fin and the sixth fin are a portion of a third transistor, and the seventh fin and the eighth fin are a portion of a fourth transistor.
However, Prana in a similar method teaches in Col 9 lines 1-25 and Col14 lines 28-40: wherein the first fin and the second fin are a portion of a first transistor, the third 
References Sung and Prana are analogous art because they both are directed to manufacturing methods of FinFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Sung with the specified features of Prana because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sung and Prana so that the the first fin and the second fin are a portion of a first transistor, the third fin and the fourth fin are a portion of a second transistor, the fifth fin and the sixth fin are a portion of a third transistor, and the seventh fin and the eighth fin are a portion of a fourth transistor as taught by Prana in Sung’s method since, replacement metal gate structures are a common practice in FinFET arts since they eliminate gate damage during source/drain doping and etching processes. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sung et al (US 9,691,664 B2 hereinafter Sung) in view of Pranatharthiharan et al (US 9,570,555B1 hereinafter Prana and further in view of .
Regarding Claim 12, Sung and Prana disclose: The method of claim 9.

.However, Chen in a similar method teaches in Fig 1c and [0014] that core and I/O regions in a semiconductor device have gate structures with different threshold voltages and thus different gate work function values (See Fig 1c.
References Sung, Chen and Prana are analogous art because they both are directed to manufacturing methods of FinFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Sung and Prana with the specified features of Chen because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sung, Chen and Prana so that the first metal gate has a first work function and the second metal gate has a second work function that is different than the first work function as taught by Chen in Sung’s and Prana’s method since, this prevents leakage currents [0003].

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pranatharthiharan et al (US 9,570,555B1 hereinafter Prana in view of Sung et al (US 9,691,664 B2 hereinafter Sung).
Regarding Claim 16, Prana discloses in Fig 1A-1K: A method comprising:

forming a second fin-like field effect transistor that includes a second gate structure traversing second fins (5a), wherein the second gate structure includes a second gate dielectric and a second gate electrode (Col 15 lines 45-55, Col 16 lines 1-10).
Prana does not disclose: wherein the first gate dielectric has a first thickness, the second gate dielectric has a second thickness, and the first thickness is greater than the second thickness; and wherein a spacing between the first gate dielectric disposed over sidewalls of directly adjacent first fins is substantially the same as a spacing between the second gate dielectric disposed over sidewalls of directly adjacent second fins.
However, Sung in a similar process teaches in Fig 1a-1k: wherein the first gate dielectric has a first thickness (107/117) , the second gate dielectric has a second thickness, and the first thickness is greater than the second thickness (Col 4 lines 38-46); and wherein a spacing between the first gate dielectric disposed over sidewalls of directly adjacent first fins is substantially the same as a spacing between the second gate dielectric disposed over sidewalls of directly adjacent second fins. Examiner notes that even though Sung specifically does not teach the above limitation, one of ordinary skilled in the art would have found it obvious to experiment with the spacing between the first gate dielectric disposed over sidewalls of directly adjacent first fins and the spacing between the second gate dielectric disposed over sidewalls of directly adjacent second fins keeping in mind the threshold voltage and capacitance requirements of the 
 References Sung and Prana are analogous art because they both are directed to manufacturing methods of FinFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Prana with the specified features of Sung because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sung and Prana so that the first gate dielectric has a first thickness, the second gate dielectric has a second thickness, and the first thickness is greater than the second thickness; and wherein a spacing between the first gate dielectric disposed over sidewalls of directly adjacent first fins is substantially the same as a spacing between the second gate dielectric disposed over sidewalls of directly adjacent second fins as taught by Prana in Sung’s method since, forming epitaxial source and drain structures decreases the resistance of the source/drain regions and is a standard process in FinFET arts.

Regarding Claim 17, Prana and Sung disclose: The method of claim 16.
Prana and Sung do not disclose: wherein a first pitch of channel regions of the first fins is about 5% to about 15% greater than a second pitch of channel regions of the second fins.
However, the Applicant has not disclosed that having the difference between P1 and P2 in a specific range, solves any stated problem or is for any particular purpose 

Regarding Claim 18, Prana and Sung disclose: The method of claim 16, wherein: the first fin-like field effect transistor  (Fig 2E) includes a first epitaxial source/drain feature (20b) disposed over and spanning the first fins (5b) with at least one interruption between epitaxial material extending from directly adjacent first fins; 

Regarding Claim 19, Prana and Sung disclose: The method of claim 16, Pran discloses in Fig 1A-1K: further comprising: forming a third fin-like field effect transistor that includes a third gate structure (60) traversing third fins, wherein the third gate structure includes a third gate dielectric and a third gate electrode (Col 14 lines 28-36, lines 64-67);
forming a fourth fin-like field effect transistor that includes a fourth gate structure traversing fourth fins, wherein the fourth gate structure includes a fourth gate dielectric and a fourth gate electrode (Col 15 lines 45-55, Col 16 lines 1-10). Examiner notes that even though Prana does not specifically disclose a third set of fins and a fourth set of fins, one of ordinary skilled in the art would find it obvious that many transistors are formed on the wafer with same characteristics based on their location (logic or I/O region).
Prana does not disclose: wherein the third gate dielectric has a third thickness, the fourth gate dielectric has a second thickness, and the first thickness is greater than the second thickness; and wherein a spacing between the first gate dielectric disposed over sidewalls of directly adjacent first fins is substantially the same as a spacing between the second gate dielectric disposed over sidewalls of directly adjacent second fins.

Examiner notes that even though Sung specifically does not teach the above limitation, one of ordinary skilled in the art would have found it obvious to experiment with the spacing between the first gate dielectric disposed over sidewalls of directly adjacent third fins and the spacing between the fourth gate dielectric disposed over sidewalls of directly adjacent fourth fins and reach the claimed recitation that they are the same since reducing the distance between fins in a semiconductor device enables packing more transistors in a given area thus reducing manufacturing costs. ). Examiner notes that even though Sung does not specifically disclose a third set of fins and a fourth set of fins, one of ordinary skilled in the art would find it obvious that many transistors are formed on the wafer with same characteristics based on their location (logic or I/O region).
 References Sung and Prana are analogous art because they both are directed to manufacturing methods of FinFET devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify method of Prana with the specified features of Sung because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to combine teachings of Sung and Prana so that the third 

Regarding Claim 20, Prana and Sung disclose: The method of claim 16, Sung further discloses: wherein the first fin-like field effect transistor is disposed in an input/output region (low-voltage) and the second fin-like field effect transistor is disposed in a core region (high voltage) (Col 7 lines 44-57).

Response to Arguments
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive.
With regards to Claim 1, Applicant argues in page 9 last para that “First, the Office Action concedes Sung does not disclose a fin pitch ratio, a gate dielectric thickness ratio, or spacings between gate dielectrics disposed on directly adjacent fins. Sung thus clearly fails to disclose correlating fin pitch ratio and gate dielectric thickness ratio with spacings between gate dielectrics disposed on directly adjacent fins, as claimed”.

  Similarly, for the fin pitch ratio, the distance between fins dictates how large the transistor is, the parasitic capacitances in the device and also depends on the gate structure deposition equipment capability. This fin ratio can thus be varied and experimented with to arrive at a claimed fin pitch ratio. Thus, the spacing between the gate dielectrics is a result of the experimentation with fin pitch and gate dielectric thickness and the claimed spacing between directly adjacent fins is a result of the experimentation. Further, this spacing also determines the size of the transistor and is a results effective variable. Examiner further invites Applicant’s attention to Anderson et al (US 9,786,788 B1) who in Col 1 lines 60-65 discloses that the fin pitch affects the density of the device (since it affects how many FinFETs can fit in a unit area).
Applicant argues in page 10 para 002 that “Here, the Office Action asserts that “one of ordinary skilled in the art would understand that the thickness of the gate 
 In response the Office respectfully disagrees and notes that as stated above, the gate dielectric thickness influences the threshold voltage of a transistor – also recited by [0010] of Clark et al which notes the use of different gate dielectric thicknesses for Core and I/O areas (due to voltage requirements). Thus, the gate dielectric thickness is a results-effective variable and one of ordinary skilled in the art would optimize the first gate dielectric thickness for the first area and the second gate dielectric thickness for the second area so as to arrive at the claimed ratio and eventually the spacing between directly adjacent fins in the first area and the second area.
Applicant argues in page 11 para 003 that “Consequently, it is clear that the idea to modify Sung to arrive at what is claimed, is not coming from what was known before the claimed invention, but instead is necessarily coming from impermissible hindsight of Applicant’s disclosure….... .”° Accordingly, the Office Action has failed to provide a clear articulation of the reasons why the combination of features in Independent Claim 1 (previously recited in Claim 5) would have been obvious, and thus, fails to establish a prima facie case of obviousness.”.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the rejection of currently amended Claim 1, the fin pitch ratio and the gate dielectric thickness ratio in the first multi-fin structure and second multi-fin structure are result-effective variables since as noted above, they affect the transistor size, parasitic capacitance and the threshold voltage respectively. It is further obvious to one of ordinary skilled in the art to routinely experiment with these ratios and arrive at a device design where the first spacing and second spacing as claimed are substantially same. The claimed spacings are one of the many different combinations one of ordinary skilled in the art would arrive at to optimize the device size and voltage parameters.
Applicant argues in page 12 para 002 that “Fourth, since the Office Action has failed to establish a prima facie case of obviousness, the burden has not shifted to Applicant to rebut the prima facie case of obviousness by showing the criticality of any ranges and/or ratios claimed. Even so, Applicant notes that the present application is replete with explanation directed to how configuring a gate dielectric thickness ratio and a fin pitch ratio to provide “a first spacing between the first gate dielectric disposed on directly adjacent first fins of the first multi-fin structure is substantially the same as a second spacing between the second gate dielectric disposed on directly adjacent 
In response, the Office respectfully disagrees and notes that as shown above in response to arguments “first, second and third” of the Applicant. a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) mpep 2145. 
With regards to Claim 9, Applicant argues in page 12 last para that “MPEP § 2143.03 states that “[a]ll words in a claim must be considered in judging the patentability of that claim against the prior art.”’ Without conceding that the rejections are proper and in the interest of furthering prosecution, Independent Claim 9 has been amended and now recites “a ratio of the first thickness to the second thickness and a ratio of the first distance to the second distance are configured to provide a first spacing between the first gate dielectric disposed on the first fin and the second fin that is substantially the 
In response, the currently amended claim 9 is rejected over Sung in view of Prana as shown above. See response to arguments for Claim 1 as to how the spacing between the first gate dielectric disposed on the first fin and the second fin and a second spacing between the second gate dielectric disposed on the third fin and the fourth fin is substantially the same. It is specifically noted that the first spacing and the second spacing are dependent on the fin pitch and gate dielectric thickness – both of which are result-effective variable. See response to arguments for claim 1 above.
With regards to Claim 16, Applicant argues in page 14 para 004, page 14, last para, page 15 para 002 and page 15 para 003 that “Here, Independent Claim 16 recites “a spacing between the first gate dielectric disposed over sidewalls of directly adjacent first fins is substantially the same as a spacing between the second gate dielectric disposed over sidewalls of directly adjacent second fins.” The Office Action on page 26 agrees that neither Prana nor Sung disclose this feature. In fact, both Prana and Sung are completely silent regarding spacing between a gate dielectric disposed over sidewalls of directly adjacent fins, much less correlating spacings between gate dielectrics disposed over sidewalls of directly adjacent fins of different transistors, such as configuring the spacings the same, as recited in Independent Claim 16.”.

Furthermore, the limitation “adjacent” as defined by Merriam Webster dictionary means “near by”. This limitation is being interpreted broadly in accordance with MPEP. Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. The claim presently disclose a structural limitation (i.e. overlap, layer, portion, contact) that is taught by prior art of record, therefore, the limitation is considered met by the prior art of record.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning in page 15 para 002, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the rejection of Claim 16, the spacings between gate dielectrics is dependent on the fin pitch ratio and the gate dielectric thickness ratio which are result-effective variables since as noted above, they affect the transistor size, parasitic capacitance and the threshold voltage respectively. It is further obvious to one of ordinary skilled in the art to routinely experiment with these ratios and arrive at a device design where the spacing between first gate dielectrics and the spacing between second dielectrics as claimed are substantially same. The claimed spacings are one of the many different combinations one of ordinary skilled in the art would arrive at to optimize the device size and voltage parameters.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.